DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benser et al. (US 2004/0044370).
Benser et al. discloses;

1. Method for truncating and summating shock vector energy between at least two shock vectors in a defibrillator [e.g., 0009], comprising the procedures of: applying at least two biphasic defibrillating shock vectors simultaneously (e.g., via the disclosed first and shock profiles configured to treat the cardiac tacharrhythmias) via at least two electrode sets until a voltage inversion point, (e.g., via the disclosed shock profile) (e.g., via the disclosed step of delivering shock to a patient 215 via the disclosed one or more electrode pairs configured for delivering the defibrillation pulse, i.e. the pulse defined as including a plurality of pulses grouped together, based on a measured shock profile); terminating at least a first 

2. The method according to claim 1, further comprising the procedure of modifying said voltage inversion point of said at least two biphasic defibrillating shock vectors (e.g., via the disclosed step of selecting and from various shock profiles in order to provide the desired shock profile specification used to provide shocks to a patient [0048]-[0049] & [0066]-[0068]).

3. The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point according to at least one of patient characteristics (e.g., via the patients’ obtained discomfort assessment) and defibrillator characteristics (e.g., via the disclosed parameters relating to the characteristics describing the shock and/or shock sequence, [0039]-[0040]).

4. The method according to claim 3, wherein said patient characteristics comprises an anatomy of a patient (e.g., via the disclosed shock profile being based on which profile has the lesser amount of physical displacement of a subject in response to an administered shock [0011]-[0012] & [0037]).

5. The method according to claim 3, wherein said defibrillator characteristics comprises an actual placement of a plurality of electrodes of said defibrillator in a patient (e.g., via the disclosed shock profile being defined by characteristics such as particular electrode configuration, [0039]).

6. The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point to achieve energy symmetry between said at least two biphasic defibrillating shock vectors (E.G., [0048]-[0049] & [0066]-[0068]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792